DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 October 2020 has been entered.

Claim Status
Claims 1 – 17 are pending.  Claims 1, 3, 10, and 12 were amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7, 9 – 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al., US 2019/0227048 (hereinafter 'Ye') in view of Jamison, US 2016/0341646 (hereinafter 'Jamison').

Regarding claim 1: Ye teaches a computer-implemented method ([004]: computer system 834) for performing a wellbore construction operation in a wellbore, the computer-implemented method comprising:
performing, by a rheological test setup, a rheology test on a test fluid, the test fluid being representative of a fluid pumped through the wellbore, to generate test fluid data ([0020]: laboratory tests are initially performed to determine the effect of frequency on the impedance of sample drilling fluids having known fluid properties such as OWR, LGS weight, mud density, and brine salinity);
performing, by a processing device, a data analysis on the test fluid data ([0030]: the values of each model element C1, C2, R1, CPE1, and CPE2 of the equivalent circuit model 500 may be determined using a complex nonlinear least-square fitting procedure) to generate at least one parameterized correlation ([0032]: a correlation between individual model elements C1, C2, R1, CPE1, and CPE2 and the drilling fluid properties desired to be measured is established);
[0040]: A portion of the drilling fluid from the mud pit 812 may be fed to … the fluid analysis system 820, which may be configured to measure the impedance of the portion of the drilling fluid supplied thereto);
changing a parameter of the wellbore construction operation ([0042]: Drilling fluid additives (e.g., emulsifiers, viscosifiers, density modifying agents, and the like) may be added via a drilling fluid additive supply line 824 to the mud pit 812, if desired, and based on the analysis provided by the fluid analysis system 820).

Ye is silent with respect to 
measuring, by a measurement device, a property of the fluid pumped through the wellbore at a first temperature and a first pressure;
receiving at least one of a second temperature and a second pressure;
calculating, by the processing device, the property of the fluid pumped through the wellbore at at least one of the second temperature and the second pressure by using the at least one parameterized correlation and the measured data to generate calculated data; and 
changing a parameter of the wellbore construction operation based at least in part on the calculated data,
wherein the at least one parameterized correlation describes the property as a function of pressure or temperature.

Jamison teaches
measuring, by a measurement device, a property of the fluid pumped through the wellbore at a first temperature and a first pressure ([0063]: QI is a measured value of the rheological quantity at the initial set of temperature and pressure conditions);
receiving at least one of a second temperature ([0063]: TF is the temperature at the final set of temperature and pressure conditions) and a second pressure ([0063]: PF is the pressure at the final set of temperature and pressure conditions);
calculating, by the processing device, the property of the fluid pumped through the wellbore at at least one of the second temperature and the second pressure by using the at least one parameterized correlation and the measured data to generate calculated data ([0063]: QF is the calculated rheological quantity at the final set of temperature and pressure conditions); and 
changing a parameter of the wellbore construction operation based at least in part on the calculated data ([0061]: regulating the drilling operation in response to the calculated rheological quantity of the drilling fluid or a quantity derived therefrom),
wherein the at least one parameterized correlation describes the property as a function of pressure or temperature ([0033]: The rate of change in apparent viscosity with respect to temperature and the rate of change in apparent viscosity with respect to pressure is then determined within the calibration range).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Ye in view of Jamison to enable a multi-dimensional scaling of the calculated parameter using readily available measurements (including pressure and temperature), in addition to scaling based on the measured impedance of the fluid. 

Regarding claim 2: Ye in view of Jamison teaches the computer-implemented method of claim 1, as discussed above.
Ye is silent with respect to wherein 
the parameter of the wellbore construction operation is related to a composition of the fluid pumped through the wellbore.

Jamison teaches
the parameter of the wellbore construction operation is related to a composition of the fluid pumped through the wellbore ([0046]: The calculated rheological quantity may be used to determine if the drilling fluid is suitable for use in the wellbore or if it needs to be compositionally modified in order to become suitable for use).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Ye in view of Jamison to enable a multi-dimensional scaling of the calculated parameter using readily available measurements (including pressure and temperature), in addition to scaling based on the measured impedance of the fluid. 

Regarding claim 3: Ye in view of Jamison teaches the computer-implemented method of claim 1, as discussed above, wherein the at least one parameterized correlation comprises an analytic equation (Ye: [0035]: LGS weight corresponding to the resistance value can then be obtained from the calibration curve 602).

Regarding claim 4: Ye in view of Jamison teaches the computer-implemented method of claim 1, as discussed above, wherein the property is at least one of a salt concentration, a liquid composition, a weight of the fluid pumped through the wellbore, a density of the fluid pumped through the wellbore, a solid mass or volume percentage, an organic/inorganic phase ratio, a concentration of organic or inorganic phases, a viscometer reading, a temperature, and a pressure (Ye: [0027]: FIG. 5 illustrates an equivalent circuit model 500 for simulating the frequency responses of the sample drilling fluids depicted in plots 100-400 of FIGS. 1-4, respectively, for different values of OWR, LGS weight, mud density, and brine salinity).

Regarding claim 5: Ye in view of Jamison teaches the computer-implemented method of claim 1, as discussed above, wherein the wellbore construction operation is a drilling operation (Ye: [0054]: As the drill bit 916 rotates, it may create a wellbore 918 that penetrates various subterranean formations 920).

Regarding claim 6: Ye in view of Jamison teaches the computer-implemented method of claim 1, as discussed above, wherein the data analysis includes at least one of a step-wise regression, a robust regression, a curve fitting, classification technique, a data mining technique, a data extraction technique, a stochastic technique, a topological data analysis, and a computational intelligence technique (Ye: [0034]: The calibration curve 702 indicates a linear correlation between the capacitance of the first capacitor C1 and the REV DUST.RTM. weight), where the Examiner interprets the generation of the calibration curve as a curve fitting operation.

Regarding claim 7: Ye in view of Jamison teaches the computer-implemented method of claim 1, as discussed above, wherein changing the parameter of the wellbore construction operation is performed by executing computer readable instructions stored to a memory (Ye: [0048]: The non-transitory computer readable storage medium 840 may store computer readable program code that may be executed by the processor 838 to process and analyze the measurement data generated by fluid analysis system 820, adjust the parameters of the fluid monitoring and handling system 800).

Regarding claim 9: Ye in view of Jamison teaches the computer-implemented method of claim 1, as discussed above, wherein the changing of the parameter of the wellbore construction operation is performed by the processing device (Ye: [0048]: executed by the processor 838 to process and analyze the measurement data generated by fluid analysis system 820, adjust the parameters of the fluid monitoring and handling system 800, and/or operate a part or whole of the fluid monitoring and handling system 800).

Regarding claim 10: Ye teaches a system for performing a wellbore construction operation in a wellbore, the system comprising:
a rheology test setup configured to determine test fluid data ([0020]: laboratory tests are initially performed to determine the effect of frequency on the impedance of sample drilling fluids having known fluid properties such as OWR, LGS weight, mud density, and brine salinity);
a measurement device to measure a property of a fluid flowing through the wellbore ([0040]: A portion of the drilling fluid from the mud pit 812 may be fed to … the fluid analysis system 820, which may be configured to measure the impedance of the portion of the drilling fluid supplied thereto); and 
a memory comprising computer readable instructions ([0048]: The non-transitory computer readable storage medium 840 may store computer readable program code that may be executed by the processor 838 to process and analyze the measurement data generated by fluid analysis system 820, adjust the parameters of the fluid monitoring and handling system 800); and
a processing device for executing the computer readable instructions for performing a method ([004]: computer system 834), the method comprising: 
	performing, by the processing device, a data analysis on the test fluid data ([0030]: the values of each model element C1, C2, R1, CPE1, and CPE2 of the equivalent circuit model 500 may be determined using a complex nonlinear least-square fitting procedure) to generate at least one parameterized correlation ([0032]: a correlation between individual model elements C1, C2, R1, CPE1, and CPE2 and the drilling fluid properties desired to be measured is established); and 
changing a parameter of the wellbore construction operation ([0042]: Drilling fluid additives (e.g., emulsifiers, viscosifiers, density modifying agents, and the like) may be added via a drilling fluid additive supply line 824 to the mud pit 812, if desired, and based on the analysis provided by the fluid analysis system 820).

Ye is silent with respect to 
measuring, by the processing device, the property of the fluid flowing through the wellbore at a first temperature and a first pressure to generate measured data;
receiving at least one of a second temperature and a second pressure;
calculating, by the processing device, the property of the fluid flowing through the wellbore at at least one of the second temperature and the second pressure by using the at least one parameterized correlation and the measured data to generate calculated data; and
changing a parameter of the wellbore construction operation based at least in part on the calculated data,
wherein the at least one parameterized correlation describes the property as a function of pressure or temperature.

Jamison teaches
measuring, by the processing device, the property of the fluid flowing through the wellbore at a first temperature and a first pressure to generate measured data  ([0063]: QI is a measured value of the rheological quantity at the initial set of temperature and pressure conditions);
receiving at least one of a second temperature ([0063]: TF is the temperature at the final set of temperature and pressure conditions) and a second pressure ([0063]: PF is the pressure at the final set of temperature and pressure conditions);
calculating, by the processing device, the property of the fluid flowing through the wellbore at at least one of the second temperature and the second pressure by using the at least one parameterized correlation and the measured data to generate calculated data ([0063]: QF is the calculated rheological quantity at the final set of temperature and pressure conditions); and
changing a parameter of the wellbore construction operation based at least in part on the calculated data ([0061]: regulating the drilling operation in response to the calculated rheological quantity of the drilling fluid or a quantity derived therefrom),
wherein the at least one parameterized correlation describes the property as a function of pressure or temperature ([0033]: The rate of change in apparent viscosity with respect to temperature and the rate of change in apparent viscosity with respect to pressure is then determined within the calibration range).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Ye in view of Jamison to enable a multi-dimensional scaling of the calculated parameter using readily available measurements (including pressure and temperature), in addition to scaling based on the measured impedance of the fluid. 

Regarding claim 11: Ye in view of Jamison teaches the system of claim 10, as discussed above.
Ye is silent with respect to wherein 
the parameter of the wellbore construction operation is related to a composition of the fluid pumped through the wellbore.

Jamison teaches
the parameter of the wellbore construction operation is related to a composition of the fluid pumped through the wellbore ([0046]: The calculated rheological quantity may be used to determine if the drilling fluid is suitable for use in the wellbore or if it needs to be compositionally modified in order to become suitable for use).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Ye in view of Jamison to enable a multi-dimensional scaling of the calculated parameter using readily available measurements (including pressure and temperature), in addition to scaling based on the measured impedance of the fluid. 

Regarding claim 12: Ye in view of Jamison teaches the system of claim 10, as discussed above, wherein the at least one parameterized correlation comprises an analytic equation (Ye: [0035]: LGS weight corresponding to the resistance value can then be obtained from the calibration curve 602).

Regarding claim 13: Ye in view of Jamison teaches the system of claim 10, as discussed above, wherein the property is at least one of a salt concentration, a liquid composition, a weight of the fluid flowing through the wellbore, a density of the fluid flowing through the wellbore, a solid mass or volume percentage, an organic/inorganic phase ratio, a concentration of organic or inorganic phases, a viscometer reading, a temperature, and a pressure (Ye: [0027]: FIG. 5 illustrates an equivalent circuit model 500 for simulating the frequency responses of the sample drilling fluids depicted in plots 100-400 of FIGS. 1-4, respectively, for different values of OWR, LGS weight, mud density, and brine salinity).
 
Regarding claim 14: Ye in view of Jamison teaches the system of claim 10, as discussed above, wherein the wellbore construction operation is a drilling operation (Ye: [0054]: As the drill bit 916 rotates, it may create a wellbore 918 that penetrates various subterranean formations 920).

Regarding claim 15: Ye in view of Jamison teaches the system of claim 10, as discussed above, wherein the data analysis includes at least one of a step-wise regression, a robust regression, a curve fitting, classification technique, a data mining technique, a data extraction technique, a stochastic technique, a topological data analysis, and a computational intelligence technique  (Ye: [0034]: The calibration curve 702 indicates a linear correlation between the capacitance of the first capacitor C1 and the REV DUST.RTM. weight), where the Examiner interprets the generation of the calibration curve as a curve fitting operation.

Regarding claim 17: Ye in view of Jamison teaches the system of claim 10, as discussed above, wherein the changing of the parameter of the wellbore construction operation is performed by the processing device (Ye: [0048]: executed by the processor 838 to process and analyze the measurement data generated by fluid analysis system 820, adjust the parameters of the fluid monitoring and handling system 800, and/or operate a part or whole of the fluid monitoring and handling system 800).


Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ye in view of Jamison in view of Abbas et al., US 2010/0148048 (hereinafter 'Abbas').

Regarding claim 8: Ye in view of Jamison teaches the computer-implemented method of claim 1, as discussed above.
Ye in view of Jamison is silent with respect to further comprising 
enhancing the at least one parameterized correlation based on at least one of the measured data and the calculated data.

Abbas teaches 
enhancing the at least one parameterized correlation based on at least one of the measured data and the calculated data ([0096]: an additional/supplemental reference measurement may be obtained for quality control and/or, alternatively, for improving the calibration model by further correlating the spectral data of the sample material from the NIR analysis with the supplemental reference measurement).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Ye in view of Jamison in view of Abbas to enable using quality control data acquired during the process as a feedback to improve the accuracy of the correlation model, as known in the art. 

Regarding claim 16: Ye in view of Jamison teaches the system of claim 10, as discussed above.
Ye in view of Jamison is silent with respect to wherein the method further comprises 
enhancing the at least one parameterized correlation based on at least one of the measured data and the calculated data.

Abbas teaches 
enhancing the at least one parameterized correlation based on at least one of the measured data and the calculated data ([0096]: an additional/supplemental reference measurement may be obtained for quality control and/or, alternatively, for improving the calibration model by further correlating the spectral data of the sample material from the NIR analysis with the supplemental reference measurement).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Ye in view of Jamison in view of Abbas to enable using quality control data acquired during the process as a feedback to improve the accuracy of the correlation model, as known in the art. 

Response to Arguments
35 USC §112
Applicant’s amendments with respect to claims 1 and 10 have been fully considered and resolve the issues of indefiniteness and lack of written description.  The rejections of 13 April 2020 have been withdrawn. 

35 USC §103
Applicant’s arguments with respect to claims 1 – 17 have been considered but are moot in view of the new ground(s) of rejection as necessitated by applicant's amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532.  The examiner can normally be reached on 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Brent A. Fairbanks/           Examiner, Art Unit 2862